Citation Nr: 1241841	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for a psychiatric disability, diagnosed as generalized anxiety disorder and major depressive disorder.  

2.  Entitlement to a total disability rating for individual unemployability (TDIU).  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to January 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issues of entitlement to a TDIU and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's psychiatric disability is not manifested by occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for a psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9400-9434 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under the rating criteria for mental disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Without those factors, however, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  See also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

The Veteran has endorsed symptoms including depression, decreased motivation and interest, intrusive recollections, and tendency to be isolated and withdrawn.  He has reported increased anxiety, "extreme" depression, and speech impediment when in situations such as job interviews and social engagements which require talking about himself.  The Veteran has also reported that he was told by job interviewers that his speech and anxiety would cause him problems with the position for which he was applying.  The record indicates that the Veteran has relationships with his family and friends, including a close female friend, though he sometimes avoids contact with his family and friends because of his symptoms.   The record also indicates that the Veteran is able to travel by public transportation, though travelling by bus increases his anxiety.   

VA treatment records consistently reflect that the Veteran denied suicidal or homicidal ideation and that he was oriented to time, place, and person.  

The Veteran submitted a claim for increased rating in November 2008.  An April 2008 VA treatment record reflects the Veteran's history of three depressive episodes between December 2007 and February 2008, one episode due to his father's illness and two due to his perception of loneliness.  The Veteran reported that the frequency and intensity of his "delusional belief" decreased but he still had periods of elated mood, inflated self-confidence, goal-directed activities, racing thoughts, distractibility, and talkativeness.  Examination revealed "fine" mood, affect congruent with mood, and linear and goal-directed thought processes.  The Veteran was not responding to internal stimuli but did have ideas of reference.  Insight and judgment were partial.  The Veteran was assessed with bipolar affective disorder in partial remission, generalized anxiety disorder, and stuttering.  He was told to restart Risperdal and continue Zoloft.  

A February 2009 VA treatment record reflects the Veteran's history that he had stopped Risperadal on his own and that retrospectively he appreciated its effect.  He reported that he had a depressive episode between October and December 2008, at which time he felt depressed, lacked motivation and interest, was isolative and withdrawn, and had a fluctuating appetite and sleep pattern.  He reported delusions of reference.  He indicated that he felt "somewhat better" though he continued to experience depressive symptoms.  He was assessed with bipolar affective disorder with a recent depressive episode, generalized anxiety disorder, stuttering, nicotine dependence, and rule out alcohol abuse.  

An April 2009 VA examination record reflects the Veteran's history of increased social isolation since moving and stopping working.  He explained that he no longer went out and socialized; he indicated that it was like he "was afraid to do it."  He also reported continued depression and anxiety.  He added that he had "extreme difficulty" getting through job interviews because he became so anxious and nervous and would begin to stutter.  Finally, he reported increased use of intoxicants during a period of increased symptoms of depression in late 2008/early 2009.  Examination revealed fair personal care and hygiene.  Thought processes were logical, coherent, and organized.  The Veteran stuttered slightly at points, but it did not impede the examiner's capacity to understand the Veteran's speech production.  The examiner noted that the Veteran did not appear to be acutely anxious during the examination and that there was no evidence of florid psychosis.  The examiner added that the Veteran demonstrated a fairly unremarkable mental status examination with the exception of a slight decrease in short-term recall and social judgment:  the Veteran demonstrated good reality, accuracy, orientation, immediate recall, attention, concentration, calculation ability, abstract thinking, and capacity to perceive the similarities and differences between two concepts, and a general fund of information.  

The examiner diagnosed the Veteran with mild-to-moderate anxiety disorder and major depressive disorder.  The examiner determined that the Veteran's depression and anxiety had fluctuated since his last examination in 2006 and that the last reported significant episode of dysphoria occurred when the Veteran discontinued part of his current medication schedule.  The examiner noted that the Veteran complained of difficulty getting through job interviews.  The examiner indicated that although the Veteran stuttered slightly during examination, it did not significantly affect the examiner's capacity to understand the Veteran's speech.  The examiner opined that the anxiety and depressive disorders caused moderate impairment in overall social and occupational functioning.  The examiner explained that the Veteran's current mental capacity and memory function were grossly preserved and intact and that the Veteran demonstrated a near unremarkable mental status examination with the exception of a slight decrease in short-term recall and social judgment.  The examiner believed that the Veteran continued to demonstrate a capacity for simple routine work.  He explained that the Veteran's performance on the formal mental status examination indicated that his current mental processes and memory function permitted him to perform simple and routine tasks.  The examiner indicated that the Veteran's description of his contact with family members and female friend as well as the examiner did not indicate significant difficulties relating to fellow coworkers, supervisors, or the general public and that there was little indication from review of the medical record that his medication schedule would adversely impact his capacity to perform simple routine tasks.  The examiner assigned a global assessment of functioning (GAF) score of 52.  

A July 2009 VA treatment record reflects the Veteran's history of depression, anxiety, decreased ability to "comprehend" written information, diminished interest and motivation, social withdrawal, and impaired sleep and daily routine.  The Veteran reported that he had a decreased level of functioning; he explained that he had stopped cooking, cleaning, or doing laundry.  Examination revealed that thought processes were linear and goal-directed; stuttering correlated with the level of anxiety and discomfort; mood was depressed; and affect was constricted.  The Veteran had distorted thought process, limited stress coping skills, and minimal insight/judgment.  The Veteran's medication was amended, in that a new medication was added.  

A September 2009 VA treatment record reflects the Veteran's history of a recent distressing situation during a job interview.  He reported that he felt overwhelmed and anxious and was unable to collect and express his thoughts and that he later felt embarrassed and inadequate.  The Veteran explained that he had a fear/discomfort of interacting with or speaking to a group of people.  The Veteran added that he had stopped taking one of the prescribed medications in July because of associated symptoms.  Examination revealed that thought process was linear-and goal-directed.  The Veteran's stuttering was worse in the beginning and decreased by the end of the session.  Mood was anxious and depressed, and affect was congruent with mood.  The examiner noted that the Veteran had limited stress-coping skills and distorted thought processes as to success/failure and inadequacy.  The examiner diagnosed the Veteran with bipolar affective disorder, generalized, severe social phobia, stuttering, nicotine dependence, and rule out alcohol abuse.  His medication was amended.   

A January 2010 VA treatment record reflects the Veteran's history of isolating himself from his family during the holidays.  He explained that he "felt like a loser" when he compared their accomplishments with his accomplishments.  He did note a decrease in the level of anxiety and depression and decreased time spent dwelling on the past.  He added that he had even started to feel ambitious, indicating that he was thinking of returning to school, though he had an elevation of anxiety in anticipation of a court hearing.  The record notes that the Veteran continued to struggle with symptoms of social anxiety:  fear of embarrassment and physiological symptoms such as a worsening of stuttering, heart racing, and perspiration.  Examinations revealed that thought processes were goal-directed and linear.  Mood was "fine," and affect was full.  The Veteran was found to have self-esteem issues and a sense of inadequacy, and his stuttering level corresponded with his anxiety level, becoming more pronounced as he became more anxious.   

A May 2010 VA treatment record reflects the Veteran's history of continuing to struggle with anxiety symptoms, especially social anxiety.  He denied depressive symptoms.  Examination revealed that mood was euthymic, and affect was congruent.  Hygiene and grooming were good, thought processes were linear, thought content was appropriate to the topic without evident psychosis, behavior was organized and cooperative, and memory and cognition appeared intact.  A subsequent May 2010 VA treatment record indicates that the Veteran finished college in 2008 but was "recently" laid off.  He indicated that he was going to go back to school for computer lessons.  

A May 2010 VA examination record reflects the Veteran's history that although he had friends, he did not keep up with them regularly.  He explained that he had been much less social over the previous four years because he felt like a failure since he had lost his job.  He did report a relationship with a female friend and his children.  He reported that he did his own laundry and household chores but indicated that, until recently, he had not gone out shopping for "quite some time" because of lack of interest.  He explained that he was minimally active during the day, watching television for most of the day.  He denied hobbies or activities and indicated that he kept up with his bathing about twice a week.  The Veteran reported that his stuttering was a major impediment to getting work because he could not do well in an interview.  He explained that once he started stuttering, he became more anxious which increased his stuttering.  He indicated that he would be able to work if he could get past the interview, though he had some limitations because of non-service connected disabilities.  The examiner noted that the Veteran was easily engaged, jovial, and casually dressed.  The Veteran exhibited a satisfactory contact with his surrounding, and there was no evidence of hallucinations or delusion.  Speech was spontaneous, logical, and coherent, though the Veteran did exhibit a stutter.  

The examiner reported that the Veteran had depression and ongoing anxiety issues, noting that the Veteran reported that even simple things like answering the phone caused him an excessive level of nervousness ,and that the Veteran reported passing thoughts of suicide in December 2009.  The examiner diagnosed the Veteran with anxiety disorder and depressive disorder and assigned a GAF score of 60.  The examiner did not find evidence of bipolar disorder.  The examiner reported that there may be physical issues beyond the scope of the examination that would impact the Veteran's employability.  The examiner indicated that the Veteran had a stuttering problem and that his anxiety made it difficult for him to get through interviews.  Although the examiner "[saw] how that could be difficult," he did not see the Veteran as unemployable:  although accommodations would have to be made for the hurdle of the interview, there was nothing from a psychological standpoint that would preclude employment.  The examiner added that although the Veteran struggled with depression, it was not inhibiting.  Additionally, although some of the Veteran's anxiety was related to performance and stresses that he would encounter in employment, much was related to lack of finances and employment and part of his feelings of low self-esteem were related to being unproductive.  The examiner believed the regimen, routine, and responsibility of full-time gainful employment with a regular structure and schedule would be very beneficial psychologically to the Veteran and the Veteran would be able to withstand the stress of a routine work-day.  The examiner explained that the Veteran would not be impaired related to abilities in following instructions or concentration, and he believed the Veteran would be reliable and productive.  The examiner added that the Veteran was not completely unable to maintain employment from a psychological standpoint and should be able to respond appropriately to supervisors and co-workers.  The examiner believed the Veteran could manage a setting with limited social demand.  

A May 2010 VA treatment record indicates that testing revealed a mild to moderate stuttering/fluency disorder.  The record notes that the Veteran did not show any distorting sounds or facial grimaces but did display movements of head and extremities.  A June 2010 VA treatment record reflects a finding that the Veteran had moderate stuttering characterized by sound and whole word repetitions, blocks, and severe speaking anxiety and concomitant behaviors of head and extremity movements.  Subsequent June and July 2010 VA treatment records reflect that the Veteran received speech fluency therapy.  An August 2010 VA treatment record reflects the Veteran's history of increased anxiety symptoms, especially during job interviews.  The Veteran denied depressive or manic symptoms.  Examination revealed that the Veteran exhibited pronounced stuttering.  Mood was concerned, and affect was congruent with mood.  Thought processes were linear and goal-directed.  

A January 2011 VA treatment record reflects the Veteran's history of improved anxiety symptoms, especially in social settings.  He estimated that the symptoms were an 8/10, as compared to a previous 10/10.  He denied any affective symptoms.  Mood was anxious.  Affect was congruent with mood, though somewhat relaxed at the end of the session.  Thought processes were linear and goal-directed.  

A November 2011 VA treatment record reflects the Veteran's history of increased depression which was manifested by depressed mood, social isolation, and feelings of hopelessness, helplessness, and loneliness and recent episodes of anxiety in social situations.  He explained that he had attended six to seven job interviews which made him anxious, and resulted in increased stuttering, foot tapping, gesticulating, difficulty breathing, heart palpitation, and perspiration.  He also reported that he went on two family trips and one fishing trip.  Examination revealed depressed mood, full affect, and linear and goal-directed thought processes.  The Veteran exhibited stuttering which was more pronounced in the beginning of the session and when challenged.  He also exhibited negative cognition and generalization with a tendency for exaggeration.  The examiner indicated that although the Veteran presented with "subjective perception of worsening of depressive symptoms in light of pronounced episodes of social phobia (job interviews)" there was no clinical evidence of an exacerbation of depressive symptoms.  

A November 2011 VA examination record reflects the Veteran's history of social isolation, feelings of hopelessness and loneliness, decreased motivation, problems with concentration/attention while reading, increased crying spells, and anxiety.  He explained that he isolated because he felt like a failure.  He indicated that he felt anxious in group situations, which exacerbated his stuttering and left him feeling embarrassed.  He reported that he no longer engaged in previously enjoyable activities, though he did report going on three trips that year, including a veterans' group fishing trip.  He indicated that he did not talk on the phone and would dodge phone calls from his daughters.  He reported that he had tried to find a job but was unable to get through the interview process because of his anxiety.  He added that he had tried applying for lesser jobs but was unable to do them because of physical disorders.  The examiner found evidence of anxiety, depressed mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner noted that the Veteran presented for his examination with no sign of a confused state and appropriate hygiene and grooming.  Speech was generally fluent with occasional mild stuttering:   no word finding problems or paraphasic errors were observed and the Veteran was able to clearly communicate his thoughts despite the intermittent stuttering.  Mood ranged from generally euthymic to mildly anxious with congruent affect.  Orientation appeared grossly intact, and there were no obvious memory deficits.  He endorsed occasional suicidal ideation but denied plan or intent.  Homicidal ideation and hallucinations were denied.  

The examiner determined that the Veteran's symptoms of anxiety and depression appeared to be under relatively good control.  The examiner noted that the Veteran experienced more difficulty with his stuttering and social anxiety, and per the Veteran's report, his anxiety and negative self-talk related to his stuttering served as an impediment to successful performance on job interviews which was conceivably a barrier to obtaining employment.  However, the examiner found the Veteran's symptoms of anxiety and depression did not otherwise preclude him from maintaining gainful employment in a setting that would not demand much social interaction with others.  The examiner explained that there was no evidence of significant disturbance of memory, judgment, or abstract thinking and no evidence of self-neglect or inability to perform activities of daily living.  The examiner believed that if the Veteran could gain skills to control his anxiety to a sufficient degree to successfully pass a job interview (as he was able to do during the examination), it did not appear that his anxiety and depression were severe enough to render him unemployable in more solitary occupations.  The examiner determined that the psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner assigned a GAF score of 58.

A December 2011 VA treatment record reflects the Veteran's history of a worsening of his depression, social isolation, feelings of hopelessness and helplessness, and constant worries about finances and occupational issues.  He reported increased nervousness and depression when asked questions, explaining that it got to where he cannot talk because of his stuttering.  He also reported that he had stopped reading because of diminished concentration.  

A rating in excess of 50 percent is not warranted at any time during the appellate period: VA examiners have assessed the Veteran with moderate impairment due to the psychiatric disability and have assigned GAF scores corresponding to a findings of moderate symptoms or moderate difficulty in functioning and VA medical professionals have assessed the Veteran with a "moderate" impairment due to the stuttering, and the evidence does not otherwise suggest that the psychiatric disability results in more severe impairment, to include deficiencies in most areas.   The Board acknowledges that the psychiatric disability results in impairment of occupational and social functioning, to include due to difficulty getting through job interviews and social withdrawal.  However, the Veteran is able to maintain relationships with family and friends, take public transportation, and complete an educational program, and the evidence does not suggest that the psychiatric disability renders him unable to function independently or impairs his thought processes.  Furthermore, although the Veteran has not worked during the appellate period, VA examiners have consistently determined that the psychiatric disability does not render him unable to maintain gainful employment.   In the absence of evidence of deficiencies in most areas, or even just severe impairment in one area, the Board finds the currently assigned rating is most applicable.  

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's psychiatric disability is manifested by impairment in social and occupational functioning but those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).



Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in January 2009.  

VA has obtained VA treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations and obtained medical opinions as to the severity of the disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, including those associated with the Veteran's Social Security Administration disability benefits; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A rating greater than 50 percent for a psychiatric disability is denied.  


REMAND

In an October 2012 rating decision, the RO denied service connection for hypertension.  It appears that the Veteran submitted a notice of disagreement with the denial.  See November 2012 notification letter.  It does not appear that a Statement of the Case has been prepared.  An unprocessed notice of disagreement must be remanded to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the claim must be remanded for issuance of a Statement of the Case on appeal.  

The issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for hypertension.  Thus, the issue of entitlement to a TDIU is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case addressing the claim of service connection for hypertension.  The Veteran and his representative must be clearly advised of the need, and time limit, within which to file a Substantive Appeal if the Veteran desires to continue his appeal with respect to these matters.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed. 

2.  Ensure that the record includes up-to-date VA treatment records.

3.  After completion of the foregoing, readjudicate the claim of entitlement to a TDIU.  If a TDIU remains denied, the appellant must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


